DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tackett (US 5,655,569) in view of Lee (US 2013/0269815 A1) or Yang et al. (US 2017/0217416 A1).  
Regarding claims 1-6 and 13, Tackett discloses a brake system damping device (fig. 4c), comprising: 
a first chamber (419) on which hydraulic pressure is to be applied; 
a second chamber (note the chamber between 411 and 501) in which a compressible medium is located; 
a first separating element (501) configured to separate the first chamber from the second chamber; 
a third chamber (407) in which a compressible medium is located; 
a second separating element (411) configured to separate the second chamber from the third chamber, the second chamber connected to the third chamber in a medium-conducting manner by a passage configured in the second separating element; and 
a closure element (501c) configured to be moved with the first separating element, the passage configured to be closed by the closure element as soon as the hydraulic pressure in the first chamber has reached a predefined pressure value.
Tackett discloses all of the limitations but fails to disclose preassembled to form an assembly in which the first and second separating elements extend along an axis and the first separating element is covered radially on the outside at least in certain portions by an envelope surface.  However, each of Lee and Yang et al. discloses a similar assembly comprising preassembled of elements extend along an axis and a separating element is covered radially on the outside at least in certain portions by an envelope surface (note the preassembled housing 110 including separating elements of Lee and also note the sleeve 140 covers the first damping member 110 and is coupled to the sealing member 130, the first damping device 100 may be provided as a single assembly as disclosed in [0057] of Yang et al.).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to modify the system of Tackett to include a preassembled sleeve including the separating elements as taught by each of Lee and Yang et al. will provide easy installation while further preventing any leakage of fluid of the system. 
Re-claim 7, the modified system of Tackett discloses the second separating element is supported by a cover (403 in fig. 4c) that simultaneously delimits the third chamber.
Re-claim 8, the modified system of Tackett discloses the second separating element (411) is fully enclosed by the cover (403) and the first separating element (501).
Re-claim 9, the modified system of Tackett discloses the first separating element (501) has an annular sealing bead (404 and 405) that bears in a sealing manner against the second separating element.
Re-claim 10, the modified system of Tackett discloses the first separating element (501) is formed in one piece with the closure element (501c).
Re-claim 11, the modified system of Tackett discloses the first separating element (501) is configured with a diaphragm (note fig. 4c).
Re-claim 12, the modified system of Tackett discloses the first separating element (501) is produced from an elastomer (note col. 5, lines 1-15).
Re-claim 14, the modified system of Tackett discloses the annular sealing bead (404 and 405) bears against a cover (403) that supports the second separating element (411).
Re-claim 15, the modified system of Tackett discloses the diaphragm is a roller diaphragm (note 501 in fig. 4c).
Re-claim 16, the modified system of Tackett discloses the elastomer is ethylene propylene diene rubber (note col. 5, line 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657